Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-15 and 17-22 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 9/26/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 2, “from” is unnecessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 9-12, 17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 9, line 2 recites that the base coat “consists of a curable film-forming polymer…”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. However, claims 11 and 12 include additional ingredients. It is unclear if claim 9 is closed to additional ingredients or not.  For the purpose of examination, claim 9 will be understood as open to additional ingredients. Claims 10-12 are rejected as depending from and not clarifying claim 9. 
Claim 17 recites the limitation "the top coat" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A top coat is not recited in claim 1. 
	Claim 19 recites the limitation "the top coat" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A top coat is not recited in claim 1.
	Claim 22 recites the limitation "any one of the applied coats" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites a single base coat. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 9, line 2 recites that the base coat “consists of a curable film-forming polymer…”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. However, claims 11 and 12 include additional ingredients. Therefore claims 11 and 12 fail to include all of the limitations of the base claim 9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 7, 8, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nailpro (“How to Master Nail Stamping” 12/31/2015).
Regarding Claims 1 and 4, Nailpro teaches a method of creating nail art comprising the steps of: 
a) applying a base coat to at least part of an outer surface of the nail substrate (e.g. step 2 on page 2); 
b) providing a flexible support having disposed, on a surface thereof, a monolayer of nail polish (e.g. steps 3 and 4); and 
c) transferring the monolayer from the flexible support to an outer surface of the applied base coat using pressure, so as to form a coat of polish on the nail substrate (e.g. step 5). Nailpro teaches that the polish may be metallic, which is known in the art to comprise metallic-looking particles (e.g. page 1).
Regarding Claims 5 and 7, Nailpro teach that the monolayer is present in a predetermined pattern on the surface of the flexible support, which appears to include a hydrophobic particle receptive surface as the particles are able to be effective transferred (e.g. page 1 and step 4). 
Regarding Claim 8, Nailpro further teach the application of a top coat over the entire surface of the applied design (e.g. step 7). 
Regarding Claim 22, Nailpro teaches the base and top coat are air dry cured (e.g. page 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nailpro (“How to Master Nail Stamping” 12/31/2015) in view of Ramin et al. (US 2004/0241423), as evidenced by Eastman (Cellulose Acetate Butyrate Technical Data Sheet).
Regarding claims 1, 4, 5, 7, 8, and 22, the teachings of Nailpro are described supra.  They do not teach the ingredients and specifics of the nail coat compositions. This is made up for by the teachings of Ramin et al. 
Ramin et al. teach compositions for making up the nails (e.g. abstract).  Ramin et al. teach that the inventors have discovered that it is possible to obtain make-ups exhibiting a mirror effect which is improved with respect to those obtained in the prior art by using liquid compositions, of low viscosity, with a reduced content of texturizing agents and with a high content of particles with a metallic glint (e.g. paragraph 0004). Ramin et al. teach that the compositions include a first composition comprising particles with a metallic glint (i.e. basecoat), and a second composition comprising a film-forming agent and solvent (i.e. topcoat) (e.g. paragraph 0008-0011).  Ramin et al. teach that the second composition may be used as both a base layer and a top coat for the first composition, forming at least three layers on a nail (e.g. paragraphs 0180, 0185).  Ramin et al. teach that the particles with a metallic glint may be aluminum particles such as Starbrite or Metalure (e.g. paragraph 0110; Example 1). Ramin et al. teach that the particles may be flat platelets having a shape factor (ratio of the greatest dimension to the smallest dimension) of greater than 5 to greater than 15, and a mean size according to their greatest dimension of less than 25 microns (e.g. paragraphs 0121-0125). 
Regarding Claims 13-15, it would have been obvious to one of ordinary skill in the art at the time of filing to select the metallic polish and top coat of Ramin et al. for use in the method of Nailpro.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Nailpro suggests a metallic polish, but does not provide details thereof.  One would have predicted success as Ramin teaches a metallic nail coat, to be used with a base and top coat, which is consistent with the method of Nailpro, and would have been motivated to obtain the benefits of low viscosity and high content of particles with a metallic glint. 
Regarding Claims 2 and 3, Ramin do not appear to measure the gloss at 20°, but do describe the compositions as glossy (e.g. paragraphs 0181, 0185, 0196).  However, as the compositions of Ramin et al. comprises the claimed metallic particles and describe the coated nail as “glossy” one would expect the composition of Ramin et al. to also have a gloss of equal to or greater than 100 gloss units, or between 100-1800 gloss units.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's gloss value differs, and if so to what extent, from the teachings of Ramin.  Therefore, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding Claims 9-12, Ramin et al. teach the inclusion of a film-forming agent in the second composition (i.e. base coat and top coat) which may be a polyurethane, acrylic polymer, vinyl polymer, alkyd resins; and resins (e.g. paragraph 0159, 0160, 0039-0080). Ramin et al. also teach the inclusion of a cross-linking agent and curing auxiliary in the second coat (i.e. base coat) (e.g. paragraph 0160, 0161, 0164). Ramin et al. are silent as to the hardness of the composition.  However, as Ramin et al. teach compositions comprising the claimed ingredients, comprising particles with a metallic glint, for application to a nail, then the hardness would also necessarily be within the claimed ranges.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's hardness value differs, and if so to what extent, from the teachings of Ramin et al.  Therefore, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  
Regarding Claims 17 and 18, Ramin et al. exemplify a top coat comprising cellulose acetate butyrate, which as evidenced by Eastman, has a Tg of 85 °C (e.g. Example 1). Ramin et al. are silent as to the hardness of the composition.  However, as Ramin et al. teach compositions comprising the claimed ingredients, comprising the claimed Tg, for application to a nail, then the hardness would also necessarily be within the claimed ranges.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's hardness value differs, and if so to what extent, from the teachings of Ramin et al.  Therefore, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  
Regarding Claim 19, Ramin et al. teach that the second composition (i.e. base and top coat) may comprising a coloring material (i.e. tint) (e.g. paragraph 0171). 
Regarding Claims 20 and 21, Ramin et al. teach that the layers may entirely or partially coat a nail (e.g. paragraph 0114). In addition, it would be obvious to one of ordinary skill in the art to partially or completely coat a nail to achieve a desired effect on the nail. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619